Exhibit 99.1 AT THE COMPANY AT CAMERON ASSOCIATES James M. Lindstrom – Chief Financial Officer Alison Ziegler212/554-5469 520/747-6600 FOR IMMEDIATE RELEASE Providence Service Corporation Reports 201 4 Results Fourth Quarter and Fiscal Year 2014 Highlights: ● Completed acquisition of Matrix Medical Network ● Fourth quarter revenues of $453.6 million ● Full year 2014 revenues of $1.5 billion ● Fourth quarter Adjusted EBITDA (non-GAAP) of $27.5 million ● Full year 2014 Adjusted EBITDA (non-GAAP) of $84.0 million TUCSON, ARIZONA – March 16 , 201 5 The Providence Service Corporation (Nasdaq: PRSC) today announced its financial results for the fourth quarter and year ended December 31, 2014. Included in the results are the acquired operations of Ingeus and Matrix Medical Network from May 31, 2014 and October 24, 2014, respectively. Fourth Quarter 201 4 Results For the fourth quarter of 2014, the Company reported consolidated revenue of $453.6 million, an increase of 63.8% from $276.8 million in the comparable period of 2013. This included $117.6 million of revenue contributed by Ingeus and Matrix. Excluding this revenue from acquired businesses, consolidated revenue was $336.0 million, an increase of 21.4% from the year ago period. General and administrative (G&A) expense as a percentage of revenue decreased to 1.9% in the fourth quarter of 2014 from 4.5% in fourth quarter of 2013. Fourth quarter 2014 G&A benefited from a $16.3 million reversal in the fair value of contingent consideration payable to the sellers ofcertain of our acquisitionsand included $6.8 million in acquisition andfinancing costs. Fourth quarter 2014 results also included a $6.9 million asset impairment charge, a $1.5 million expense related to the amortization of the fair value of restricted stock awards issued in connection with the acquisition of Ingeus, $1.0 million related to integration and restructuring charges, and $4.5 million of financing fees related to the bridge financing commitment that were deferred and recognized in interest expense. Adjusted EBITDA (non-GAAP) for the fourth quarter of 2014 was $27.5 million compared to $11.1 million in the same period last year. A reconciliation of net income to EBITDA and Adjusted EBITDA is presented below. The Company reported net income of $7.1 million, or $0.45 per diluted share, in the fourth quarter of 2014 compared to net income of $3.4 million, or $0.24 per diluted share, in the prior year period. Full-Year 201 4 Results For the full year of 2014, the Company reported consolidated revenue of $1.5 billion, an increase of 31.9% from $1.1 billion in 2013. This included $222.6 million of revenue contributed by Ingeus and Matrix. Excluding this revenue from acquired businesses, consolidated revenue was $1.3 billion, an increase of 12.1% from the year ago period. General and administrative expense as a percentage of revenue remained constant at 4.3% in 2014 and 2013. 2014 G&A was positively impacted by a $16.3 million reversal in the fair value of contingent consideration payable to the sellers ofcertain of our acquisitionsand included $14.8 million in acquisition andfinancing costs. 2014 results also included a $6.9 million asset impairment charge, a $3.4 million expense related to the amortization of the fair value of restricted stock awards issued in connection with the acquisition of Ingeus, $2.8 million related to integration and restructuring charges, and $4.5 million of financing fees related to the bridge financing commitment that were deferred and recognized in interest expense. Adjusted EBITDA (non-GAAP) for 2014 was $84.0 million, an increase of 51.9% from $55.3 million last year. A reconciliation of net income to EBITDA and Adjusted EBITDA is presented below. Net income was $20.3 million, or $1.35 per diluted share, in 2014, compared to $19.4 million, or $1.41 per diluted share, in 2013. Warren Rustand, Chief Executive Officer, stated, “With solid organic growth and profitability, and the completion of two significant strategic acquisitions in 2014, we have assembled a portfolio of businesses that span the healthcare and social service continuum and diversify our profit stream. In 2015, we expect to focus on disciplined growth, providing unique solutions to our clients and increasing our investment in our verticals in order to pursue our goal of creating long term intrinsic value for our shareholders. More specifically, in 2015 we will be increasing capital expenditures to $35 to $45 million, led by investments in the scalable areas of our businesses, in order to drive top line growth and operational efficiency. Finally, we also intend to invest significant capital in Ingeus in order to support the standing up of new contracts that we expect to create long term value for our shareholders.” Segment Results For analysis purposes, net sales, costs of services and operating income on a comparable basis are provided for Providence’s four segments for the three month and twelve month periods ended December 31, 2014, or alternatively for the periods that Providence owned the segment. All segment results include an allocation of Providence Service Corporation corporate overhead costs. As a result, the operating income of all segments is impacted by increases in general and administrative expenses due to acquisition, financing, integration, and restructuring related costs that are recorded at corporate. Non-emergency Transportation (NET) Services Revenue from Providence’s NET Services segment increased 30.3% to $243.9 million in the fourth quarter from $187.2 million in the prior year period. NET Services expenses were $222.3 million in the fourth quarter, or 91.2% of NET Services revenue compared to expenses of $173.8 million or 92.8% of NET Services revenue in the fourth quarter of 2013. NET Services operating income increased 85.2% to $14.3 million in the fourth quarter from $7.7 million in the prior year period. NET Services operating income in the fourth quarter included the allocation from corporate of approximately $1.4 million in acquisition, financing, integration, and restructuring costs. NET Services revenue grew 14.8% to $884.3 million in 2014 from $770.2 million in the prior year. NET Services expenses were $800.2 million in 2014, or 90.5% of NET Services revenue, compared to $710.4 million, or 92.2% of NET Services revenue, in 2013 due primarily to lower utilization of transportation services than historical trends. NET Services operating income increased 49.5% to $56.8 million in 2014 from $38.0 million in 2013. NET Services operating income for the year was burdened by the allocation from corporate of approximately $3.7 million in acquisition, financing, integration, and restructuring costs. NET Services revenue was favorably impacted by new contracts and expansion in certain markets, while the cost of transportation as a percentage of non-emergency transportation services revenue decreased due primarily to lower utilization of transportation services than historical trends. Human Services Revenue from the Human Services segment increased 2.8% to $92.1 million from $89.6 million in the fourth quarter of 2013. Client service expense was $83.9 million in the fourth quarter of 2014, or 91.1% of Human Services revenue, compared to$80.9 million, or 90.3% of revenue in 2013. Human Services operating loss was $8.5 million in the fourth quarter compared to a loss of $1.6 million in the prior year period. Human Services operating loss in the fourth quarter included the allocation from corporate of approximately $2.7 million in acquisition, financing, integration, and restructuring costs as well as an asset impairment charge of $6.9 million. Human Services revenue increased 6.2% to $374.2 million in 2014 from $352.4 million in 2013. Client service expense was $343.3 million in 2014, or 91.7% of Human Services revenue compared $309.6 million, or 87.9% of revenue in 2013. Human Services operating income decreased to a loss of $19.6 million in 2014 from income of $0.6 million in 2013. Human Services operating loss for the year included the allocation from corporate of approximately $7.7 million in acquisition, financing, integration, and restructuring costs as well as an asset impairment charge of $6.9 million. In addition, Human Services results for the year were negatively impacted by litigation charges of $1.4 million related to our Nevada operations. This litigation charge has not been included as an adjustment in our presentation of Adjusted EBITDA. Our Human Services revenue benefited from new and expanded contracts, including the Texas foster care contract that began in 2013, as well as two small tuck-in acquisitions. Higher than expected expenses in our Texas foster care contract, which contributed to $3.8 million of losses in operating income in 2014, led us to exit this contract in 2014. Workforce Development (WD) Services WD Services revenue was $74.3 million in the fourth quarter and relates entirely to the Ingeus business that was acquired May 30, 2014. WD Service expense was $69.0 million in the quarter, or 92.9% of WD revenue. WD Services operating income was $10.0 million in the fourth quarter of 2014 and included a $1.5 million expense related to the amortization of the fair value of restricted stock awards issued in connection with the acquisition of Ingeus. WD Services operating income for the quarter also included the allocation from corporate of approximately $1.5 million in acquisition, financing, integration, and restructuring costs as well as a benefit of $16.1 million related to the reduction in contingent consideration liabilities. WD Services revenue was $179.3 million for 2014. WD Services expense was $160.2 million in 2014, or 89.3% of WD revenue. WD Services operating income was $6.0 million in 2014 and included a $3.4 million expense related to the amortization of the fair value of restricted stock awards issued in connection with the acquisition of Ingeus. WD Services operating income for the year also included the allocation from corporate of approximately $4.0 million in acquisition, financing, integration, and restructuring costs as well as a benefit of $16.1 million related to the reduction in contingent consideration liabilities. Our WD Services operating results fluctuate from period to period based upon contract milestones and start-up costs associated with new contracts. Health Assessment (HA) Services HA Services revenue, primarily derived from providing comprehensive health assessments, was $43.3 million for the fourth quarter and full year period and was comprised of revenue from Matrix, acquired on October 23, 2014. HA Service expense was $35.2 million, or 81.2% of HA Services revenue. HA Services operating loss was $0.9 million in the fourth quarter and full year of 2014. HA Services operating loss in the fourth quarter and full year included the allocation from corporate of approximately $2.2 million in acquisition, financing, integration, and restructuring costs. Goodwill Impairment and Changes in Acquisition Related Fair Value Measurements In conjunction with our annual review of goodwill impairment as of December 31, 2014, we performed an impairment analysis and determined that goodwill was impaired for two of our Human Services segment reporting units. The goodwill impairment in the Maple Star reporting unit was attributable to declines in forecasted referrals, leading to a decline in projected future cash flows of the entity. We recorded an impairment charge of $3.8 million related to the Maple Star reporting unit. The impairment for the second reporting unit was attributable to lower than expected performance during 2014 in the Providence of Idaho reporting unit, as well as lower than expected projections in future years. An impairment charge of $2.8 million was recorded related to the Providence of Idaho reporting unit. The Company periodically reviews the fair value measurement of contingent consideration related to certain acquisitions, as the Company may be required to pay additional consideration based on the achievement of certain earnings targets. Acquisition-related contingent consideration was initially measured and recorded at fair value as an element of consideration paid in connection with the acquisition. Subsequent changes in the estimated fair value of the contingent consideration that relate to events occurring subsequent to the date of the acquisition are recorded in operating income over the period in which the obligation is expected to be settled. As previously mentioned, the Company recorded a gain of $16.3 million within 2014 G&A expense due to a decline in the estimated fair value of contingent consideration. We anticipate periodic reviews of this fair value measurement and may experience increases or decreases in the measurement as our outlook changes. We anticipate that this outlook will be impacted by the anticipated performance of significant projects, which we continuously evaluate, particularly as they emerge from their start-up phases. Conference Call Providence will hold a conference call at 11:00 a.m. EDT (8:00 a.m. PDT/MST) Tuesday, March 17, 2015 to discuss its financial results and corporate developments. Interested parties are invited to listen to the call live over the Internet at http://investor.provcorp.com. The call is also available by dialing (877) 415-3183, or for international callers (857) 244-7326, and by using the passcode 18601508. A replay of the teleconference will be available on http://investor.provcorp.com. A replay will also be available until March 24, 2015 by dialing (888) 286-8010 or (617) 801-6888 and using passcode 52088848. About Providence Providence is a Tucson, Arizona-based company that provides and manages government sponsored human services, innovative global employment services, comprehensive health assessment and care management services, and non-emergency transportation services. It offers: (1) non-emergency transportation management services to state Medicaid programs, local government agencies, hospital systems, health maintenance organizations, private managed care organizations and commercial insurers, as well as to individuals with limited mobility, people with limited means of transportation, people with disabilities and Medicaid members (2) home- and community-based counseling services, which include home-based and intensive home-based counseling, workforce development, substance abuse treatment services, school support services and correctional services; (3) foster care and therapeutic foster care services; (4) case management, referral and monitoring services; (5) social improvement, employment and welfare services to various international government bodies and corporations; and (6) in-home comprehensive health assessment and care management services primarily to Medicare Advantage programs. Providence is unique in that it provides and manages its human services primarily in the client’s own home or in community based settings, rather than in hospitals or treatment facilities and provides its non-emergency transportation services clients through local transportation providers rather than an owned fleet of vehicles. Non-GAAP Presentation In addition to the financial results prepared in accordance with US generally accepted accounting principles (GAAP) provided throughout this press release, the Company has provided EBITDA and Adjusted EBITDA, non-GAAP measurements. Providence’s management utilizes these non-GAAP measurements as a means to measure overall operating performance and to better compare current operating results with other companies within its industry. Details of the excluded items and a reconciliation of the non-GAAP financial measures to the most comparable GAAP financial measure are presented in the table below. The non-GAAP measures do not replace the presentation of our GAAP financial results. The Company has provided this supplemental non-GAAP information because the Company believes it provides meaningful comparisons of the results of Providence’s operations for the periods presented in this press release. The non-GAAP measures are not in accordance with, or an alternative for, GAAP and may be different from non-GAAP measures used by some other companies. Forward-Looking Statements This press release contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Words such as “believe,” “demonstrate,” “expect,” “estimate,” “forecast,” “anticipate,” “should” and “likely” and similar expressions identify forward-looking statements. In addition, statements that are not historical should also be considered forward-looking statements. Readers are cautioned not to place undue reliance on those forward-looking statements, which speak only as of the date the statement was made. Such forward-looking statements are based on current expectations that involve a number of known and unknown risks, uncertainties and other factors which may cause actual events to be materially different from those expressed or implied by such forward-looking statements. These factors include, but are not limited to, our continuing relationship with government entities and our ability to procure business from them, our ability to manage growing and changing operations, the implementation of the healthcare reform law, state budget changes and legislation and other risks detailed in Providence’s filings with the Securities and Exchange Commission, including its Annual Report on Form 10-K for the fiscal year ended December 31, 2014. Providence is under no obligation to (and expressly disclaims any such obligation to) update any of the information in this press release if any forward-looking statement later turns out to be inaccurate whether as a result of new information, future events or otherwise. financial tables to follow Providence Service Corporation Page 5 The Providence Service Corporation Consolidated Statements of Income (in thousands except share and per share data) (UNAUDITED) Three months ended Year ended December 31, December 31, Service revenue 453,596 276,845 1,481,171 1,122,682 Operating expenses: Service expense 410,383 254,694 1,338,793 1,020,051 General and administrative expense 8,692 12,368 63,635 48,633 Depreciation and amortization 12,583 3,683 29,488 14,872 Asset impairment charge 6,915 - 6,915 492 Total operating expenses 438,573 270,745 1,438,831 1,084,048 Operating income 15,023 6,100 42,340 38,634 Other (income) expense: Interest expense, net 10,380 1,578 14,600 6,894 Loss(Gain) on foreign currency translation 26 - ) - Loss on extinguishment of debt - - - 525 Income before income taxes 4,617 4,522 27,777 31,215 Provision for income taxes ) 1,165 7,502 11,777 Net income $ 7,050 $ 3,357 $ 20,275 $ 19,438 Earnings per share: Basic $ 0.46 $ 0.24 $ 1.37 $ 1.44 Diluted $ 0.45 $ 0.24 $ 1.35 $ 1.41 Weighted-average number of common shares outstanding: Basic 15,379,414 13,763,037 14,765,303 13,499,885 Diluted 15,573,109 14,121,956 15,018,561 13,809,874 more Providence Service Corporation Page 6 The Providence Service Corporation Consolidated Balance Sheets (in thousands except share and per share data) (UNAUDITED) December 31, Assets Current assets: Cash and cash equivalents $ 160,406 $ 98,995 Accounts receivable, net of allowance of $6,034 in 2014 and $4,218 in 2013 151,344 88,315 Other receivables 6,866 6,607 Prepaid expenses and other 46,157 11,831 Restricted cash 3,807 3,772 Deferred tax assets 6,066 2,152 Total current assets 374,646 211,672 Property and equipment, net 57,148 32,709 Goodwill 355,641 113,263 Intangible assets, net 340,673 43,476 Other assets 22,373 11,681 Restricted cash, less current portion 14,764 11,957 Total assets $ 1,165,245 $ 424,758 Liabilities and stockholders' equity Current liabilities: Current portion of long-term obligations $ 25,188 $ 48,250 Note payable to related party 65,500 - Accounts payable 48,061 3,904 Accrued expenses 121,857 52,484 Accrued transportation costs 55,492 54,962 Deferred revenue 12,245 3,687 Reinsurance liability reserve 11,115 10,778 Total current liabilities 339,458 174,065 Long-term obligations, less current portion 484,525 75,250 Other long-term liabilities 26,609 15,359 Deferred tax liabilities 93,239 9,447 Total liabilities 943,831 274,121 Commitments and contingencies Stockholders' equity Common stock: authorized 40,000,000 shares; $0.001 par value; 16,807,285 and 14,477,312 issued and outstanding (including treasury shares) 17 14 Additional paid-in capital 261,155 194,363 Accumulated deficit ) ) Accumulated other comprehensive loss, net of tax ) ) Treasury shares, at cost, 1,014,108 and 956,442 shares ) ) Total Providence stockholders' equity 221,364 143,676 Non-controlling interest 50 6,961 Total stockholders' equity 221,414 150,637 Total liabilities and stockholders' equity $ 1,165,245 $ 424,758 more Providence Service Corporation Page 7 The Providence Service Corporation Consolidated Statements of Cash Flows (in thousands) (Unaudited) Year ended December 31, Operating activities Net income $ 20,275 $ 19,438 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 14,051 7,738 Amortization 15,437 7,134 Provision for doubtful accounts 2,589 3,245 Stock based compensation 7,562 3,079 Deferred income taxes ) ) Amortization of deferred financing costs 5,561 960 Loss on extinguishment of debt - 525 Excess tax benefit upon exercise of stock options ) ) Gains on remeasurement of contingent consideration ) - Asset impairment charge 6,915 492 Other non-cash charges 3,088 364 Changes in operating assets and liabilities, net of effects of acquisitions: Accounts receivable ) 7,186 Other receivables 327 1,199 Restricted cash 266 ) Prepaid expenses and other ) ) Reinsurance liability reserve 3,761 ) Accounts payable and accrued expenses 28,483 18,863 Accrued transportation costs 530 ) Deferred revenue ) ) Other long-term liabilities ) 152 Net cash provided by operating activities 55,195 55,237 Investing activities Acquisitions, net of cash acquired ) ) Purchase of property and equipment ) ) Net increase in short-term investments ) 177 Restricted cash for reinsured claims losses ) ) Net cash used in investing activities ) ) Financing activities Repurchase of common stock, for treasury ) ) Proceeds from common stock issued pursuant to stock option exercise 11,019 10,069 Excess tax benefit upon exercise of stock options 2,722 1,120 Proceeds from long-term debt 501,200 76,000 Repayment of long-term debt ) ) Debt financing costs ) ) Capital lease payments 73 (9 ) Net cash provided by financing activities 453,096 2,051 Effect of exchange rate changes on cash ) ) Net change in cash 61,411 43,132 Cash at beginning of period 98,995 55,863 Cash at end of period $ 160,406 $ 98,995 more Providence Service Corporation Page 8 The Providence Service Corporation Reconciliation of Non-GAAP Financial Measures Adjusted EBITDA (in thousands) (Unaudited) Three months ended Year ended December 31, December 31, Net income $ 7,050 $ 3,357 $ 20,275 $ 19,438 Interest expense, net 10,380 1,578 14,600 6,894 Provision for income taxes ) 1,165 7,502 11,777 Depreciation and amortization 12,583 3,683 29,488 14,872 EBITDA 27,580 9,783 71,865 52,981 Acquisition related costs 3,827 - 11,838 - Integration and restructuring charges 1,024 - 2,785 - General and administrative financing costs 2,971 - 2,971 - Ingeus acquisition related equity compensation 1,502 - 3,426 - Loss(Gain) on foreign currency translation 26 - ) - Contingent consideration adjustments ) - ) - Asset impairment charge 6,915 - 6,915 492 Payments related to retirement and termination of executive officers - 1,277 511 1,277 Loss on extinguishment of debt - - - 525 Adjusted EBITDA $ 27,531 $ 11,060 $ 83,960 $ 55,275 more Providence Service Corporation Page 9 The Providence Service Corporation Segment Information (in thousands) (Unaudited) For the quarter ended December 31, 2014 NET Human WD HA Consolidated Services Services Services Services Corporate (a) Total Revenues $ 243,859 $ 92,111 $ 74,295 $ 43,331 $ - $ 453,596 Depreciation and amortization 2,147 1,975 2,842 5,619 - 12,583 Operating income 14,338 ) 10,041 ) - 15,023 For the quarter ended December 31, 2013 NET Human WD HA Consolidated Services Services Services Services Corporate (a) Total Revenues $ 187,218 $ 89,627 $ - $ - $ - $ 276,845 Depreciation and amortization 1,861 1,822 - - - 3,683 Operating income 7,741 ) - - - 6,100 For the year ended December 31, 2014 NET Human WD HA Consolidated Services Services Services Services Corporate (a) Total Revenues $ 884,287 $ 374,245 $ 179,308 $ 43,331 $ - $ 1,481,171 Depreciation and amortization 7,699 8,268 7,902 5,619 - 29,488 Operating income 56,804 ) 5,990 ) - 42,340 For the year ended December 31, 2013 NET Human WD HA Consolidated Services Services Services Services Corporate (a) Total Revenues $ 770,246 $ 352,436 $ - $ - $ - $ 1,122,682 Depreciation and amortization 7,725 7,147 - - - 14,872 Operating income 37,994 640 - - - 38,634 (a) Corporate costs have been allocated to the four operating segments. ###
